Darrell Hickman, Justice. The only issue before us in this case is the extent of the City of Conway’s ownership of certain land condemned in 1955 to build the Beaverfork Reservoir for a water supply. The chancellor, in a declaratory j udgment action concerning this issue, declared that the city took the land in fee simple, and we find that he was right. We only have the city’s complaint and the order of taking to rely on, just as the trial court did, in making our decision. The city had to condemn the land of John A. Robinette and his wife because thay would not sell. It filed a condemnation suit to “take and inundate” certain described land which is “below 301 feet above mean sea-level or which, being above said level, is within 20 feet of any lands that are below said level. ...” Twenty-five hundred dollars was deposited as damages for the taking. The lake was built. Undoubtedly, since then some adjoining landowners have used the lake for recreational purposes, because boat dock permits are issued to adjoining landowners by the City of Conway. The appellants argue this shows the use of the land. In any event, the appellants obtained a quitclaim deed from the Robinettes to the condemned land and claimed that, at the most, the city merely owned an easement and that they owned the land, especially the 20 feet not intended to be inundated. They filed this suit to determine the city’s interest in the land. The appellants argue that a condemning authority may only take the estate in property that is necessary to satisfy the purpose, and since it did not need a fee simple, one was not taken. Young v. Gurdon, 169 Ark. 399, 275 S.W. 890 (1925). The 1955 order of taking does not state precisely what title the city took, whether the fee simple or easement, so we must look to the language of the order and the complaint to make our decision. We find the city took the land in fee simple for several reasons. It had the authority to do so. Ark. Stat. Ann. § 35-902 (Repl. 1962). The order of taking said it was necessary “to take and inundate” the land. The city asked “ . . . said lands be condemned and this court fix the value of said lands so taken.” (Italics supplied.) All of this confirms that the city sought the property in fee simple absolutely, not just for a use by prescription. The Robinettes did not challenge the order. However, the appellants argue that at least the 20 feet should not be considered as taken in fee simple because it is not covered by the lake. But the order does not discriminate. Instead, in one unbroken sentence, it says all is taken together: “All that part . . . which is below 301 feet above mean sea-level or which, being above said level, is within 20 feet of any lands that are below said level ...” A boat dock permit, such as the one used by the city, was added as an exhibit to show the current use of the property and also a letter from the manager of the city owned water system which says: '“[W]e feel that Beaverfork Reservoir should no longer be considered a part of the water supply system of the City of Conway and, unless some extreme emergency should arise, the Conway Corporation as operators of the city owned water system has no further interest in Beaverfork Reservoir.” We do not rule on the policy of the City of Conway or its treatment of landowners regarding boat dock permits; nor whether the city hás actually abandoned the lake for the purposes originally taken. Those issues are not before us. The trial court ignored this evidence, as we do, because the issue is what was taken in 1955, not what practice or use may exist today. Affirmed. Purtle, J., dissents.